DETAILED ACTION
Status of the Application
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is a Non-Final Action on the merits in response to the application filed on 02/23/2021.
Claims 1-4, 5-10, and 12-23 have been amended. 
Claims 1-23 remain pending in this application

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 U.S.C. 101 rejections in the previous office action are withdrawn in light of applicant’s amendments, however a new 101 rejections was added

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.
Regarding claims 1-23, under Step 2A claims 1-23 recite a judicial exception (abstract idea) that is not integrated into a practical application. 
With respect to claims 1-23, the independent claims (claims 1, 6, and 19) are directed procedure for implementing services on behalf of a provider (e.g. creating services for clients, receiving input, client launching products) These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial interactions such as legal obligations and business relations. The commercial interactions are entered into when creating of enterprise catalog services for one or more clients, while are implemented and followed. If a claim limitation, under its broadest reasonable interpretation, covers commercial interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – processor, a memory, computer, computer node, server, server and software products, network, end user console to perform the claim steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function 
The independent claims are additionally directed to claim elements such as processor, a memory, computer, computer node, server, server and software products, network, end user console. When considered individually, the processor, a memory, computer, computer node, server, server and software products, network, end user console claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. Examiner looks to Applicant’s specification in at ([0221]) “an enterprise catalog service as described herein may include a general-purpose computer system that includes or is configured to access a non-transitory computer-accessible (e.g., computer-readable) media, such as computer system 1500 illustrated in FIG. 15.” [0029] “applications (e.g., desktop applications) may be delivered to various end users' virtual desktop instances using an application virtualization technology that encapsulates and isolates applications in dedicated containers. For example, a packaging service implemented on the application fulfillment platform may be configured to transform applications into virtualized application packages and to deliver them to virtual desktop instances or physical desktops running over an operating system on an end user's machine”  
These passages, as well as others, makes it clear that the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 3-5, 7, 9, 11-13, and 22 directed to iteratively implementing services on behalf of a provider.  This process is similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to a method of organizing human activity which include commercial interactions such as legal obligations and business relations. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claims 2, 8, 10, 14-18, 20, and 21 are not directed towards any additional abstract ideas and, are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.


Response to Arguments
Applicant’s arguments filed 02/23/2021 have been fully considered but they are not persuasive.  Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 02/23/2021.

Regarding the 35 U.S.C. 101 rejection, Applicant’s arguments with respect to claims has been considered but are moot in view of the new grounds of rejection.
Lastly, the Examiner encourages the Applicant to further direct future amendments toward 0054-0058 in the Applicant’s specification. Additionally, the Examiner highly recommends the Applicant reach out to the Examiner, before responding to this office action or officially submitting amendments, to possibly overcome the 101 rejection and move towards an allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but insufficient, either singularly or in combination with one or more of the remaining prior art references of record, to render claim 1 of the invention anticipated or obvious:
Narasimhan et al, U.S. Pub. 2014/0282037, (describing the method for implementing a cloud services catalog).
Iyoob et al, U.S. Pub. 2014/0278808, (describing the method for managing packages for cloud service providers).
Adapalli et al., U.S. Pat. 9,824,390, (describes the brokering and hosting services in a cloud for software and product development tools used by developers). 
Rauscheckeret al., Cloud-Based Manufacturing-As-A-Service Environment for Customized Products, eChallenges e-2011 Conference Proceedings. IIMC International Information Management Corporation, ISBN: 978-1-905824-27-4 
https://strathprints.strath.ac.uk/38573/1/Cloud_based_Manufacturing_as_a_Service_Environment_for_Customized_Products.pdf (describes customizing cloud base services for products).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UCHE BYRD/Examiner, Art Unit 3624